Citation Nr: 0431809	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for a service-connected 
left knee disability, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to April 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Providence, 
Rhode Island which, in pertinent part, denied an increase in 
a 30 percent rating for a service-connected left knee 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends his service-connected left knee 
disability is more disabling than currently evaluated.  
Although additional delay is regrettable, the Board finds 
that additional development is necessary prior to appellate 
review.

The RO has characterized the veteran's service-connected left 
knee disability as status post medial meniscectomy of the 
left knee with severe degenerative joint disease, multiple 
loose bodies, and synovitis.  This disability has been 
evaluated under under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5257, and 5003-5261.  Diagnostic Codes 5003 pertains to 
arthritis.  Degenerative or traumatic arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  Id.  Diagnostic Codes 5260 and 5261 
provides for evaluation under limitation of flexion and 
extension of the knee, respectively.  Diagnostic Code 5257 
provides for the evaluation of other impairment of the knee, 
including recurrent subluxation or lateral instability.  

The Board notes that separate ratings may be assigned for 
arthritis with limitation of knee motion (38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010) and for instability of a knee 
(Diagnostic Code 5257).  VAOPGCPREC 23-97 and 9-98.  The 
recent VA examination diagnosed severe internal derangement 
of the right knee.  The examination did not include a 
specific finding concerning the presence or absence of 
instability.  

Additionally, VA General Counsel has recently held that 
separate rating may be assigned for impairment of flexion and 
extension of the knee.  VAOPGCPREC 9-2004.

The Board finds that another VA examination should be 
performed to determine whether the veteran has instability of 
the left knee.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
record indicates that the veteran is receiving treatment at a 
VA facility for his knee disorder.  Ongoing VA medical 
treatment records should also be obtained.  38 U.S.C.A. 
§ 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a left knee 
disability since 2001.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records.

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
orthopedist to determine the current 
severity of his service-connected left 
knee disability.  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.

All indicated tests should be performed.  
All signs and symptoms of the left knee 
disability should be described in detail, 
including range of motion in degrees, 
objective evidence of pain on motion, and 
the presence and degree of any 
instability.

The examiner should also describe any 
functional loss due to pain, weakened 
movement, excess fatigability, and 
incoordination, to include the degree of 
functional loss that is likely to result 
from flare-ups or extended use.  The 
examiner is requested to specify the 
presence or absence of instability and/or 
subluxation.  If present whether the 
instability and/or subluxation is mild, 
moderate, or severe.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  Thereafter the RO should readjudicate 
the veteran's claim, to include 
consideration of whether separate ratings 
are warranted for arthritis and 
instability of the left, and limitation 
of flexion and extension of the left 
knee. VAOPGCPREC 23-97 and 9-98, 
VAOPGCPREC 9-2004.  

If the benefit sought is not granted the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and an opportunity 
to respond.

The case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




